Title: To James Madison from David Jameson, 23 February 1782
From: Jameson, David
To: Madison, James


Dr Sir
Richmond Feb 23. 1782
I am favoured with yours of the 7th. and am very sorry (as you will not under take to join Mr Andrews in the necessary observations for ascertaining the boundary line yourself) to find that you have not succeeded in your endeavours to engage a proper person. It is of consequence to be sure to have a person capable of making astronomical observations, but I think it of much more, to have a person well skilled in the Grants, Charters &ca. that have been obtained, And who is from a general knowledge of the subject equal to the task. I wish Mr Page would undertake the business. we had him in contemplation when the first appointment was made, but supposed he could not then conveniently leave his Family, and at that time he had not had the small pox, which disorder he much dreaded. I am told he is now inoculated, and I intend to write to him on the subject I imagine you must ere this have recd. my several Letters, acquainting you with the Auditors answer
Mr Ross is not in Town. I am unable therefore to say what steps have been taken to supply the wants of the Delegates so necessary for their peace and the honour of the State.
We have not recd. a tittle of News from any quarter since my last I much fear your answer to the Govr. about the Continental Bounty will impede the recruiting business. We are about to ask of the good Citizens an advance of their land Tax to enable us to pay the Bounty by Act of Assembly. the circular letter &ca. I will send you in my next. I much fear the people cannot find Specie enough to pay the 9/10 of the land Tax wch by the Revenue Act you will observe is directed to be pd in Specie with great regard
I am Dr Sir Your Obedt hb Ser
David Jameson
